Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 14-19, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardillo et al. (2009/0083901) in view of Rampersad (2007/0050877).
Regarding claim 1, Pardillo teaches a protective pad assembly for releasably attaching to a garment worn by a user of the protective pad assembly for positioning substantially over one of an elbow and a knee of the user, the protective pad assembly comprising:
elbow and the knee of the user, the inner member adapted to be disposed inside the garment and aligned with the one of the elbow and the knee of the user (Fig 11, member 312, para 0054);
two inner securing components mounted to the inner member and provided to be disposed inside the garment (Fig 11, member 18, para 0054);
an outer member provided to be disposed outside the garment in alignment with the inner member (Fig 11, member 14, para 0054); and
two outer securing components mounted to the outer member and provided to be disposed outside the garment (Fig 11, member 20, para 0054);
the outer securing components and the inner securing components configured to be releasably attachable to each other (Fig 11, para 0054);
the protective pad including a band member provided with the two securing components attached to the band member (Fig. 11, members 46 and 48).
Pardillo does not teaches the band member attaching to the outer member and the band being elastic which the elastic band member being stretchable between a relaxed state and a stretched state.
Rampersad teach a protective pad having a band member attaching to an outer member and the band being elastic which the elastic band member being stretchable between a relaxed state and a stretched state (Figs 14-20, member 112, abstract).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of the claim invention to modify the pad of Pardillo, by using the elastic straps and attach to the outer member, as taught by Rampersad, in order to eliminate the risk of blood clots due to the strangulation effect of straps tightly pulled around user’s limb. Thus, it would have been obvious to one of ordinary skill in the art that another layer, which is inserted between the strap and the user, would give more comfort to the user.
Regarding claim 2, the modified pad Pardillo-Rampersad discloses each of the inner securing components is a magnetically attractive element, wherein each of the outer securing components is a magnetically attractive element, and wherein the outer magnetically attractive elements and the inner magnetically attractive elements are magnetically attractable to each other (Pardillo, para 0038).
Regarding claim 3, the modified pad Pardillo-Rampersad discloses one of the inner magnetically attractive elements and the outer magnetically attractive elements include a magnet for magnetically attracting the inner and outer members together (Pardillo, para 0038).
Regarding claim 4, the modified pad Pardillo-Rampersad discloses the other one of the inner magnetically attractive elements and the outer magnetically attractive elements also include a magnet (Pardillo, para 0038).
Regarding claim 5, the modified pad Pardillo-Rampersad discloses the other one of the inner magnetically attractive elements and the outer magnetically attractive elements are ferromagnetic parts that are not magnets (Pardillo, para 0038).
Regarding claims 6-9, the modified pad Pardillo-Rampersad teaches all of the limitation of claims 6-9, but does not specifically teach one of the inner securing components and the outer securing components are female members, wherein the other one of the inner securing components and the outer securing components are male members, wherein the outer securing components and the inner securing components are configured to be releasably mechanically mated to the male member with the garment worn by the user captured there between, and wherein each of the female members includes a socket, and each of the male members includes a plug configured to be inserted into the socket and releasably mechanically mated to the female member and the plug of the male member and the socket of the female member are configured to releasably mechanically mate with one another to capture the garment there between to prevent slippage of the garment relative to the releasably mechanically mated male and female members, and the plug of the male member is attached to a corresponding plug plate, and wherein the socket of the female member is attached to a corresponding socket plate, and he plug of the male member and the socket of the female member are configured to include a clearance there between when releasably mechanically mated with one another, the clearance being configured to receive and capture the garment.
However, Pardillo teaches the fastener can be a snap, which the snap must have male and female members which female includes socket and male including plug. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to rearrange the male or female as needed because they are function equivalent. Thus, applicant does not provide any criticality or unexpected results why the snap must be that specific orientation, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant's specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat App. & Inter. 1984).
Regarding claim 10, the modified pad Pardillo-Rampersad discloses the inner member is a flexible inner protective pad made of an impact absorbing, flexible cushioning material (Pardillo, para 0056).
Regarding claim 11, the modified pad Pardillo-Rampersad discloses each of the inner securing components is secured directly to the inner protective pad (Pardillo, Fig 11, para 0056).
Regarding claim 14, the modified pad Pardillo-Rampersad teaches all of the limitations of claim 14 and Rampersad teaches the outer member includes solely the outer elastic band member (Fig 18, member 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the strap as an outer member, as taught by Rampersad, in order to eliminate the risk of blood clots due to the strangulation effect of straps tightly pulled around user’s limb.
Regarding claim 15, the modified pad Pardillo-Rampersad teaches all of the limitations of claim 15 and Pardillo further teaches the outer member further includes an outer protective pad made of hard or semi-hard material (para 0045), and Rampersad further teaches wherein the outer elastic band member is mounted to the outer protective pad.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the strap being mounted, as taught by Rampersad, in order to eliminate the risk of blood clots due to the strangulation effect of straps tightly pulled around user's limb.
Regarding claim 16, the modified pad Pardillo-Rampersad teaches all of the limitations of claim 16 and Rampersad further teaches the outer protective pad has two holes therethrough, and wherein the outer elastic band member extends through each of the holes through the outer protective pad so that the two outer securing components on the elastic band member are disposed adjacent to a concave inner surface of the outer protective pad (Figs 14-20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have the outer elastic band member extends through each of the holes through the outer protective pad so that the two outer securing components on the elastic band member are disposed adjacent to a concave inner surface of the outer protective pad, as taught by Rampersad, in order to eliminate the risk of blood dots due to the strangulation effect of straps tightly pulled around user’s limb.
Regarding claim 17, the modified pad Pardillo-Rampersad teaches all of the limitations of claim 17 and Pardillo further the outer member further includes an outer protective pad made of an impact absorbing, flexible cushioning material (para 0045), and Rampersad further teaches the outer elastic band member is mounted to the outer protective pad (Figs 14-20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have the outer elastic band member is mounted to the outer protective pad, as taught by Rampersad, in order to eliminate the risk of blood clots due to the strangulation effect of straps tightly pulled around user’s limb.
Regarding claim 18, the modified pad Pardillo-Rampersad teaches all of the limitations of claim 18 and Rampersad further teaches the outer elastic band member extends through each of the holes through the outer protective pad so that the two outer securing components on the outer elastic band member are disposed adjacent to a concave inner surface of the outer protective pad (Figs 14-20).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have the outer elastic band member extends through each of the holes through the outer protective pad so that the two outer securing components on the outer elastic band member are disposed adjacent to a concave inner surface of the outer protective pad, as taught by Rampersad, in order to eliminate the risk of blood dots due to the strangulation effect of straps tightly pulled around users limb.
Regarding claim 19, the modified pad Pardillo-Rampersad discloses the two inner securing components are disposed adjacent to distal ends of the inner member, and wherein each of the two outer securing components are disposed adjacent to distal ends of the outer elastic band member (Pardillo, Fig 11).
Regarding claim 22, the modified pad Pardillo-Rampersad teaches all of the limitations of claim 22 except a distance between the two outer securing components of the outer elastic band member in the relaxed state Is less than a distance between the two inner securing components mounted to the inner member, and wherein the distance between the two outer securing components of the outer elastic band member in the stretched state is equal to the distance between the two inner securing components mounted to the inner member. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand that the when being stress the distance must be bigger than relaxed state, thus the inner and outer securing members must be stress as the same distance to be able to attach together properly.

Claims 12-13 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pardillo et al. (2009/0083901) in view of Rampersad (2007/0050877) as applied to claims 2 and 10 above, and further in view of J. Krinick (2,561,872).
Regarding claim 12, the modified pad Pardillo-Rampersad teaches all of the limitations of claim 12 except the inner protective pad has two holes therethrough, wherein inner member includes two looped elastic bands each extending through one of the holes through the inner protective pad.
Krinick teaches a protective pad having an inner protective pad (Fig 12, member 17’) has two holes therethrough (Fig 12, member 46), wherein inner member includes two looped elastic bands each extending through one of the holes through the inner protective pad (Fig 12, member 44).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to combine the structure of Pardillo, by adding the holes and loop straps, as taught by Krinick, in order to use the inner pad independently.
Regarding claim 13, the modified pad Pardillo-Rampersad teaches all of the limitations of claim 13 except the inner protective pad has two holes therethrough, wherein inner member includes an inner elastic band member extending through the two holes through the inner protective pad, and wherein each of the inner securing components is secured to the inner elastic band member so that the inner securing components on the inner elastic band member are disposed adjacent to a convex outer surface of the inner protective pad.
Krinick teaches a protective pad having an inner protective pad (Fig 12, member 17’) has two holes therethrough (Fig 12, member 46), wherein inner member includes two looped elastic bands each extending through one of the holes through the inner protective pad (Fig 12, member 44) and wherein each of the inner securing components is secured to the inner elastic band member so that the inner securing components on the inner elastic band member are disposed adjacent to a convex outer surface of the inner protective pad (Fig 12, the convex is near member 16).
It would have been obvious to one or ordinary skill in the art before the effective filling date of the claim invention to combine the structure of Pardillo, by adding the holes and loop straps, as taught by Krinick, in order to use the inner pad independently.
Regarding claims 20-21, the modified pad Pardillo-Rampersad teaches all of the limitations of claims 20-21 except one of the inner magnetically attractive elements and the outer magnetically attractive elements includes a magnet for magnetically attracting the inner and outer members together, and wherein the magnet is secured to the outer elastic band member by a fastener through a ferromagnetic inner washer and an outer washer and the other one of the inner magnetically attractive elements and the outer magnetically attractive elements includes a recessed cup forming a recessed cavity, and wherein the magnet is geometrically complementary to the recessed cavity of the recessed cup.
Krinick teaches a strap connection having one of the inner magnetically attractive elements and the outer magnetically attractive elements includes a magnet for magnetically attracting the inner and outer members together, and wherein the magnet is secured to the outer elastic band member by a fastener through a ferromagnetic inner washer and an outer washer and the other one of the inner magnetically attractive elements and the outer magnetically attractive elements includes a recessed cup forming a recessed cavity, and wherein the magnet is geometrically complementary to the recessed cavity of the recessed cup (Figs 4 and 7, members 15 and 25-26).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the strap structure of Pardillo by using the strap structure of Krinick, in order to eliminate the risk of blood dots due to the strangulation effect of straps tightly pulled around user's limb.
Response to Arguments
Applicant's arguments, date 03-19-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that “the Examiner proposes to modify Pardillo by providing the protective pad of Pardillo with the elastic straps (112) and fabric clips (123) for mechanically engaging the trousers (5) instead of the outer magnetically attractive elements (20) embedded in the outer member (14) of Pardillo, as taught by Rampersad8”. However, the examiner respectfully disagreed because Paridillo is used to teach the strap is attached on the outside of the outer member (i.e. not as applicant argued).
Argument 2: applicant argues that “the Examiner fails to explain the reasoning that leads to a legal conclusion of obviousness when rejecting claims on that ground. The Examiner cites no evidence providing a logical reason, suggestion or motivation to combine teachings of Pardillo and Rampersad as proposed”. However, the examiner respectfully disagrees because it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Thus, it clearly show in Fig. 12 of the invention that the strap is wrapped around the user muscle which could cause blood clots and therefore Rampersad could reduce the issue.
Argument 3: applicant argues that the prior arts teach away from their combination. However, the examiner respectfully disagree because there is not any use of Rampersad would teach away from anything, but for the fact of the strap is elastic and can be attach from the outside of the outer pad.
Argument 4: applicant argues that there was the different between the fastener of Pardillo and Rampersad and they cannot be combined. However, the examiner respectfully disagree because there is not any specific structure of Rampersad was use to combine or replace the structure of Pardillo, but for the fact of the strap is elastic and can be attach from the outside of the outer pad.
Argument 5: applicant argues that Rampersad does not teach an outer member, but a pad and straps. However, the examiner respectfully disagree because the pad of Rampersad is clearly an outer member.
Argument 6: applicant argues that Krinick does not teach the limitations of claims 12-13. However, the examiner respectfully disagree because Krinick clearly discloses in Fig 12 that, there is an inner pad (member 44), through hole (member 46), and looped strap (member 40).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732